Filed 5/17/13 P. v. Moore CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062068

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD237133)

GREGORY EUGENE MOORE,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne

K. Moring, Judge. Affirmed.



         Neil Auwarter, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala Harris, Attorney General for Plaintiff and Respondent.
                          BACKGROUND AND DISCUSSION

       Gregory Eugene Moore pleaded guilty to burglary (Pen. Code,1 § 459; count 1)

and receiving stolen property (§ 496, subd. (a); count 4.) In exchange, the People

dismissed counts 2 and 3 for grand theft of personal property (§ 487, subd. (a)), count 5

for receiving a stolen vehicle (§ 496, subd. (d)), and count 6 for burglary (§ 459). The

People also declined to amend the complaint to allege a charge of failure to appear.

During plea bargain, the court indicated a sentencing lid of four years eight months, but

left open the possibility of imposing a split sentence under section 1170, subdivision (h).

At sentencing, a different judge declined to impose a split sentence, and instead

sentenced Moore to four years eight months in county jail, and ordered him to pay certain

fines. Moore appeals. We affirm.

       Appointed counsel has filed a brief summarizing the facts and proceedings below.

Counsel presents no argument for reversal but asks that this court review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738, counsel refers to possible but not arguable issues of

whether: (1) Moore's custody credits were correctly calculated under section 4019; (2)

the consecutive terms for counts 1 and 4 violated section 654, assuming the claim is

cognizable in the absence of a certificate of probable cause; (3) his trial attorney provided

ineffective assistance; and (4) he was properly ordered to pay restitution to the victim

affected by an underlying count although that count was dismissed.



1      All further statutory references are to the Penal Code.
                                              2
      We granted Moore permission to file a brief on his own behalf. He has not

responded. Our review of the entire record pursuant to People v. Wende, supra, 25
Cal. 3d 436 and Anders v. California, supra, 386 U.S. 738, including the possible issues

referred to by appellate counsel and the circumstances surrounding the court's taking of

the plea, has disclosed no reasonably arguable appellate issues. Competent counsel has

represented Moore on this appeal.

                                     DISPOSITION

      The judgment is affirmed.




                                                                           O'ROURKE, J.

WE CONCUR:


HALLER, Acting P. J.


McDONALD, J.




                                            3